USCA11 Case: 20-13596       Date Filed: 09/10/2021   Page: 1 of 9



                                                          [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                    No. 20-13596
                                Non-Argument Calendar
                              ________________________

                    D.C. Docket No. 3:18-cv-00435-TJC-MCR

ANTONIO L. BUCKMAN,


                                                                Plaintiff - Appellant,



                                        versus

SGT. DANNY HALSEY,
in his individual capacity,

                                                               Defendant - Appellee.

                              ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (September 10, 2021)

Before JILL PRYOR, LUCK, and BLACK, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-13596          Date Filed: 09/10/2021      Page: 2 of 9



       Antonio Buckman, proceeding pro se, appeals the magistrate judge’s denial

of his motion to appoint counsel and the district court’s order granting summary

judgment in favor of Sergeant Danny Halsey on his 42 U.S.C. § 1983 action that

alleged a failure-to-protect claim. Buckman contends not having counsel

prejudiced him during discovery, prevented him from obtaining use of force

documents, and hampered his ability to establish that another inmate was the

aggressor in the incident that was the subject of his failure-to-protect claim.

Buckman also asserts the district court erred in finding he could not establish

causation when it granted summary judgment. While Buckman concedes he

initiated contact with the other inmate, he contends Halsey was aware the other

inmate had threatened him, was no longer wearing a waist chain, and was on report

for having a weapon, but Halsey did nothing to protect him from the other inmate,

forcing him to defend himself. Buckman also contends he had a right under

Florida Statute § 776.012 to stand his ground and defend himself and thus, his

actions did not break the causal connection between Halsey’s actions and his

injuries. After review, 1 we affirm the district court.




       1
           “We review de novo the district court’s grant of summary judgment, applying the same
standard as the district court.” Burton v. Tampa Hous. Auth., 271 F.3d 1274, 1276 (11th Cir.
2001). In reviewing a grant of summary judgment, we view “all facts and reasonable inferences
in the light most favorable to the nonmoving party.” Jurich v. Compass Marine, Inc., 764 F.3d
1302, 1304 (11th Cir. 2014).
                                               2
           USCA11 Case: 20-13596           Date Filed: 09/10/2021      Page: 3 of 9



                                      I. DISCUSSION

A. Appointment of Counsel

       A district judge may designate a magistrate judge to hear certain

non-dispositive pretrial matters pending before the district judge, which includes

motions to appoint counsel. See 28 U.S.C. § 636(b)(1)(A) (providing a list of

exceptions to the general rule that “a judge may designate a magistrate judge to

hear and determine any pretrial matter”). When a non-dispositive pretrial matter is

referred to a magistrate judge, a party “may serve and file objections to the order

within 14 days after being served with a copy. A party may not assign as error a

defect in the order not timely objected to.” Fed. R. Civ. P. 72(a).

       When a magistrate judge rules on a pretrial matter pursuant to

§ 636(b)(1)(A), “[a]ppeals from the magistrate’s ruling must be to the district

court,” and we lack jurisdiction to hear appeals “directly from federal magistrates.”

United States v. Renfro, 620 F.2d 497, 500 (5th Cir. 1980).2 We have applied

Renfro in cases where a magistrate judge issues a non-dispositive order, a party

fails to object to the order, and the same party subsequently appeals from the final

judgment. United States v. Schultz, 565 F.3d 1353, 1359-62 (11th Cir. 2009). In

Schultz, we added that this jurisdictional rule applies even if a magistrate judge


       2
          In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this
Court adopted as binding precedent all decisions of the former Fifth Circuit handed down prior
to close of business on September 30, 1981.
                                               3
           USCA11 Case: 20-13596          Date Filed: 09/10/2021       Page: 4 of 9



fails to provide notice, in the order on non-dispositive matters, that objections must

be filed within the applicable time limits. 565 F.3d at 1361-62.

       We are without jurisdiction to consider Buckman’s challenge to the

magistrate judge’s order denying him counsel because he did not object to that

order before the district court. Accordingly, we dismiss Buckman’s appeal to the

extent he challenges the magistrate judge’s order denying him counsel.3

B. Summary Judgment

       Section 1983 creates a private cause of action against any person who, under

color of state law, deprives an individual of federal rights. 42 U.S.C. § 1983. The

Eighth Amendment prohibits the infliction of cruel and unusual punishment. U.S.

Const. amend. VIII. “It is undisputed that the treatment a prisoner receives in

prison and the conditions under which he is confined are subject to scrutiny under

the Eighth Amendment.” Brooks v. Warden, 800 F.3d 1295, 1300 (11th Cir. 2015)

(quoting Helling v. McKinney, 509 U.S. 25, 31 (1993)). While “prison officials

have a duty . . . to protect prisoners from violence at the hands of other prisoners,”

not every instance of inmate-on-inmate violence “translates into constitutional



       3
           There was no abuse of discretion in the magistrate judge’s order denying counsel. See
Bass v. Perrin, 170 F.3d 1312, 1320 (11th Cir. 1999). Buckman was able to present the merits of
his case, as he drafted a complaint that survived a motion to dismiss and cited legal authority
throughout his responses to the motions to dismiss and for summary judgment. Buckman was
also able to send discovery requests and received answers from Halsey. Additionally, the issue
in this case, whether Halsey’s deliberate indifference caused substantial harm to Buckman, is
neither novel nor so complex as to require an attorney.
                                               4
          USCA11 Case: 20-13596         Date Filed: 09/10/2021     Page: 5 of 9



liability for prison officials responsible for the victim’s safety.” Farmer v.

Brennan, 511 U.S. 825, 833-34 (1994) (quotation marks omitted, alteration in

original). It is “[a] prison official’s ‘deliberate indifference’ to a substantial risk of

serious harm to an inmate [that] violates the Eighth Amendment.” Id. at 828. To

state an Eighth Amendment claim premised on failure to protect or prevent harm, a

plaintiff must allege facts showing that: (1) a substantial risk of serious harm

existed; (2) the defendant was deliberately indifferent to that risk; and (3) there was

a causal connection between the defendant’s conduct and the Eighth Amendment

violation. Bowen v. Warden, Baldwin State Prison, 826 F.3d 1312, 1320 (11th Cir.

2016).

      “Deliberate indifference in the context of a failure to prevent harm has a

subjective and an objective component, i.e., a plaintiff must show both that the

defendant actually (subjectively) kn[ew] that an inmate [faced] a substantial risk of

serious harm and that the defendant disregard[ed] that known risk by failing to

respond to it in an (objectively) reasonable manner.” Id. (quotation marks omitted

and alterations in original). “Prison officials are not constitutionally liable for their

negligent, and even civilly reckless, violations of a prisoner’s Eighth Amendment

rights.” Mosley v. Zachery, 966 F.3d 1265, 1276 (11th Cir. 2020). Further,

“prison officials who actually knew of a substantial risk to inmate health or safety

may be found free from liability if they responded reasonably to the risk, even if


                                            5
            USCA11 Case: 20-13596     Date Filed: 09/10/2021   Page: 6 of 9



the harm ultimately was not averted.” Rodriguez v. Sec’y for Dep’t of Corr., 508

F.3d 611, 619-20 (11th Cir. 2007) (quotation marks and alteration omitted). “An

official responds to a known risk in an objectively unreasonable manner if he knew

of ways to reduce the harm but knowingly declined to act or if he knew of ways to

reduce the harm but recklessly declined to act.” Id. at 620 (quotation marks

omitted).

      Section 1983 “requires proof of an affirmative causal connection between

the actions taken by a particular person under color of state law and the

constitutional deprivation.” LaMarca v. Turner, 995 F.2d 1526, 1538 (11th Cir.

1993) (quotation marks omitted). “Section 1983 thus focuses our inquiry on

whether an official’s acts or omissions were the cause—not merely a contributing

factor—of the constitutionally infirm condition.” Id. Common law tort principles

of damages and causation apply in the § 1983 context. Jackson v. Sauls, 206 F.3d

1156, 1168 (11th Cir. 2000).

      Under traditional tort principles, causation has two required elements:
      cause-in-fact and legal or proximate cause. A plaintiff must first show that
      the constitutional tort was a cause-in-fact of the injuries and damages
      claimed. To establish cause-in-fact, the plaintiff must show that except for
      the constitutional tort, such injuries and damages would not have occurred.
      Secondly, a plaintiff must show that the constitutional tort was the legal or
      proximate cause of the injuries and damages claimed. An act or omission is
      a legal or proximate cause of a plaintiff’s injuries or damages if it appears
      from the evidence that the injury or damage was a reasonably foreseeable
      consequence of the act or omission.



                                          6
          USCA11 Case: 20-13596        Date Filed: 09/10/2021   Page: 7 of 9



Id. at 1168 n.16 (citations omitted). Thus, “[f]or damages to be proximately

caused by a constitutional tort, a plaintiff must show that, except for that

constitutional tort, such injuries and damages would not have occurred and further

that such injuries and damages were the reasonably foreseeable consequences of

the tortious acts or omissions in issue.” Id. at 1168. “The causal relation does not

exist when the continuum between [the] [d]efendant’s action and the ultimate harm

is occupied by the conduct of deliberative and autonomous decision-makers.”

Dixon v. Burke, 303 F.3d 1271, 1275 (11th Cir. 2002). A defendant’s actions are

not the proximate cause of a plaintiff’s injury where there was an independent

intervening cause. See Troupe v. Sarasota Cty., 419 F.3d 1160, 1166 (11th Cir.

2005).

      The district court did not err by granting Halsey’s motion for summary

judgment. Halsey’s actions did not cause Buckman’s injury because a

videorecording of the dayroom shows that Buckman started the fight with Ash,

which was an independent intervening cause of Buckman’s injury. See Troupe,

419 F.3d at 1166. Because Buckman cannot show that Halsey caused his injuries,

he cannot prove an element of a failure-to-protect claim. See Bowen, 826 F.3d at

1320. While Buckman contends he had no option but to attack Ash first to

minimize the harm from the supposedly imminent attack, the video evidence

supports the district court’s conclusion that Buckman had other options to prevent


                                           7
            USCA11 Case: 20-13596      Date Filed: 09/10/2021   Page: 8 of 9



himself from being injured by Ash. Specifically, the video evidence shows there

was a guard stationed at the dayroom door and Buckman does not contend he

called for help before attacking Ash. Furthermore, Buckman’s citation of Florida’s

stand-your-ground law is unavailing because the statute only provides immunity to

certain types of cases and cannot be used to support a plaintiff’s failure-to-protect

claim.

         Even if Buckman could establish that Halsey caused his injuries, he cannot

show that Halsey was deliberately indifferent. Halsey responded to the risk in an

objectively reasonable manner because he left Ash in handcuffs and leg chains and

left a guard to supervise the dayroom. Furthermore, Halsey responded quickly to

the fight and quelled it in approximately 30 seconds.

                                  II. CONCLUSION

         We lack jurisdiction over the magistrate judge’s order denying Buckman

appointment of counsel because it was a previously uncontested, non-dispositive

order. Additionally, the district court did not err when it granted summary

judgment because Buckman broke the causal connection between Halsey’s action

and his injuries when Buckman started the fight with Ash. Further, Buckman

cannot show Halsey was deliberately indifferent because Halsey took reasonable

steps to mitigate the risk of a harmful incident between Buckman and Ash by

leaving Ash in most of his restraints, stationing a guard outside of the room where


                                           8
           USCA11 Case: 20-13596           Date Filed: 09/10/2021       Page: 9 of 9



the incident took place, and breaking up the fight in approximately 30 seconds.

Accordingly, we affirm the district court’s grant of summary judgment.4

       AFFIRMED IN PART, DISMISSED IN PART.




       4
          In light of our ruling above, we need not address Halsey’s argument that we can affirm
on the alternative basis that Buckman failed to exhaust his administrative remedies.
                                                9